The Chancellor.
Courts of Equity go very far to sustain marriage settlements, where they are just and free from the imputation of fraud. Marriage is a valuable consideration in law, and the wife stands in the light of a bona fide purchaser, and is entitled to the same protection. Here the husband agreed to settle on the wife two thousand dollars, out of his estate, or to allow her to select property of that value' which was thereafter to. be held for her separate and exclusive use. Suppose that no election had been made by the wife of property in lieu of the $2,000. -Do not the articles of settlement give her an equitable lien, upon the property of the husband to that extent, and would not a court of chancery enforce this equity against a subsequent judgment creditor of the husband 1 Mr. Atherly in his admirable treatise on the law of marriage settlements, page 130, says the claim of creditors is never an objection to the execution of marriage articles, unless they were creditors by judgment, or other matter of record, before the articles were entered into.
Here the complainant relies upon an ante nuptial agreement, regularly proven and recorded as required by law, and it is apparent that the liability of the husband upon which his creditors obtained judgment, arose long subsequent to the marriage. I think no case can be found, sustaining the claim of a subsequent creditor against a settlement made before marriage. But here the complainant alleges that she elected to take the particular property *317upon which the creditors have levied their execution, in part satisfaction of her claim under the articles of settlement, and that that election was made prior to the recovery of the .judgment. She was at liberty by the terms of the articles to make such election, and having done so, her right to the slaves so elected, attached, and became perfect and complete; they were from thenceforth her separate and exclusive property, freed from all claim on the part of the husband, or those who might thereafter become his creditors. From this view of the case I am of opinion the motion to dissolve the injunction must be oyerruled.